 In the Matter of THE P. A. GEIER COMPANY, EMPLOYERandINTERNA-TIONAL ASSOCIATION OF MACHINISTS, DISTRICT 54, PETITIONERCase No. 8-R -517.Decided June 13, 1947Messrs. James A. FarrellandPhillip H. Geier,of Cleveland, Ohio,for theEmployer.Messrs. Howard TauschandNick Charo,of Cleveland, Ohio, for thePetitioner.Mr. Benj. E. Cook,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Cleve-land, Ohio, on March 28, 1947, before John A. Hull, Jr., hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error andare herebyaffirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.TITE BUSINESS OF THE EMPLOYERThe P. A. Geier Company, an Ohio corporation, maintains its plantand office at Cleveland, Ohio, where it is engaged in the manufacture ofRoyal vacuum cleaners.During the calendar year 1946, the Em-ployer's purchases of raw materials amounted to more than$500,000in value, approximately 25 percent of which was shipped to pointsoutside the State of Ohio.During the same period, the Employer'sfinished products were valued at more than $1,000,000, approximately50 percent of which was shipped to points outside the State of Ohio.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization,claiming to representemployees of the Employer.74 N. L.R. B., No. 25.103 104DECISIONS OF NATTONAL LABOR RELATIONS BOARDIII.THEQUESTION CONCERNING REPRFSENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, withui the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATEUNIT: TUE OF.TFRVIINA11ONOF I:EPTIESE' TATIVESThe Petitioner seeks a unit composed of factory clerks and trlne-keepers,i tool designers, production clerks, expediters, assistant pur-chasing agent, time-study and production control employees.TheEmployer opposes the proposed unit on the ground that the factoryclerks and timekeepers are more appropriately included in the unit ofproduction and maintenance employees currently represented by thePetitioner, and that the remaining employees sought by the Petitionershould be included in a unit of general office and clerical employees.The tool designers, production clerks, expediters, assistant pur-chasing agent, time-study and production control employees arelocated in the so-called "factory" office which, although a part of thegeneral office, is referred to as such, because the functions of employeesworking therein are more closely identified with the plant operationsthan with other phases of Employer's general office work.Otherclerical personnel, whom the Petitioner does not seek to represent, alsowork in the factory office.All factory office employes are salaried,receive sick and other benefits not accorded production and maui-tenance employees, are carried on the general office pay roll, and areaccountable to the general office manager. In view of the foregoing,we are of the opinion that the employees in the factory office soughthei;ein by the Petitioner are more appropriately included in a unit ofall general office and clerical employees thaii in a unit such as thePetitioner seeks to establish.On the other hand, the timekeepers and factory clerks spend all oftheir time in the plant and are accountable to the foreman of theirrespective departments.These employees are carried on the factorypay roll, are hourly paid, punch the factory time clocks, are not paidfor sick leave, as are the general office employees, and have the samevacation plan as the production and maintenance employees. It isour opinion that the timekeepers and factory clerks have interests more'The factory clerks and timekeepers more specifically consist of apptoximately 10employees in the classification of timekeepers,timekeeper-learners, receiving clerk andsupply clerk-timekeeper THE P. A. GEIER COMPANY105closely related to those of production and maintenance employees thanthose of the general office employees, and they are, therefore, moreappropriately included in a unit, composed of the former.However,inasmuch as these employees have not been included in the productionand maintenance unit now represented by the Petitioner, we shalldirect that an election be held among them to determine their desiresin the matter.Accordingly, we shall luake no unit finding pendingthe outcome of the election. If these eiuployees select the Petitioneras their bargaining representative, they will be taken to have indicatedtheir desire to be included in the existing unit of production and main-tenance employees and the Pet it loner may bargain for them as part ofsuch unit.'Supply clerk-timekeeper and receivinq clerk:The Employer arguesthat these employees exercise supervisory authority and should be ex-cluded from any unit or voting group. The Petitioner, on the otherhand, contends that they do not possess supervisory authority and, ac-cordingly, should be included.The duties performed by the supplyclerk-timekeeper and the receiving clerk reflect substantially the sameindicna of supervision.These employees are hourly paid, and althoughthey receive a higher rate of pay than other employees in their respec-tive departments, they are not, carried out the supervisory pay roll.,The record fails to establish that they possess supervisory authoritywithin the Board's cnstontar definition thereof.We shall, therefore,include the supply clerk-timekeeper and receiving clerk in the voting;Troup hereinafter set forth.We shall direct an election by secret ballot among all timekeepersand factory clerks, including timekeeper-learners, receiving depart-ment clerks and supply clerk-t innekeeper, but excluding all supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectively recom-mend such action.As stated above, there will be no final determination of the appro-priate bargaining unit pending the results of the election.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with The P. A. Geier Company, Cleve-land, Ohio, an election by secret ballot shall be conducted as early aspossible, but not later than thirty (30) days from the date of this Di-3 SeeMatter of Revere Copper & Bass,Incorporated(New Bedford Division), 74N L R B 883Foreman,assistant foreman,and supervisors are listed on this pay roll all are salariedemployees 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDrection, under the direction and supervision of the Regional Directorfor the Eighth Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Sections 203.55 and 203.56, ofNational Labor Relations Board Rules and Regulations--Series 4,among the employees in the voting group described in Section IV,above, who were employed during the pay-roll period immediately pre-ceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forces ofthe United States who present themselves in person at the, polls, butexcluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, to determine whether or not they desire to be represented byInternational Association of Machinists, District 54, for the purposesof collective bargaining.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Election.